 

EXHIBIT 10.1

 

FOURTH AMENDMENT TO REVOLVING CREDIT, TERM LOAN

AND SECURITY AGREEMENT

 

 

THIS FOURTH AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT
(this “Agreement”) is entered into July 1, 2015 by and among HUDSON TECHNOLOGIES
COMPANY, a corporation organized under the laws of the State of Tennessee (the
“Borrower”), the financial institutions which are now or which hereafter become
a party hereto (collectively, the “Lenders” and individually a “Lender”) and PNC
BANK, NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity,
the “Agent”).

 

RECITALS

 

Whereas, the Borrower and the Lenders entered into a certain Revolving Credit,
Term Loan and Security Agreement dated June 22, 2012 (as has been, and is being
and may be further amended, replaced, restated, modified and/or extended, the
“Loan Agreement”); and

 

Whereas, Borrower and the Lenders have agreed to modify the terms of the Loan
Agreement as set forth in this Agreement.

 

Now, therefore, in consideration of the Lenders’ continued extension of credit
and the agreements contained herein, the parties agree as follows:

 

AGREEMENT

 

1)ACKNOWLEDGMENT OF BALANCE. Borrower acknowledges that the most recent
statement of account sent to the Borrower with respect to the Obligations is
correct.

 

2)MODIFICATIONS. The Loan Agreement be and hereby is modified as follows:

 

(a)The following definitions contained in Section 1.2 of the Loan Agreement are
hereby deleted and replaced to read as follows:

 

“Revolving Interest Rate” shall mean an interest rate per annum equal to (a) the
sum of the Alternate Base Rate plus one half of one percent (0.50%) with respect
to Domestic Rate Loans and (b) the sum of the Eurodollar Rate plus two and one
quarter of one percent (2.25%) with respect to Eurodollar Rate Loans.

 

“Term Loan Rate” shall mean an interest rate per annum equal to (a) the sum of
the Alternate Base Rate plus one half of one percent (0.50%) with respect to
Domestic Rate Loans and (b) the sum of the Eurodollar Rate plus two and one
quarter of one percent (2.25%) with respect to Eurodollar Rate Loans.

 

3)ACKNOWLEDGMENTS. Borrower acknowledges and represents that:

 

(A)the Loan Agreement and Other Documents, as amended hereby, are in full force
and effect without any defense, claim, counterclaim, right or claim of set-off;

  

(B)to the best of its knowledge, no default by the Agent or Lenders in the
performance of their duties under the Loan Agreement or the Other Documents has
occurred;

  

(C)all representations and warranties of the Borrower contained herein, in the
Loan Agreement and in the Other Documents are true and correct in all material
respects as of this date;

  

(D)Borrower has taken all necessary action to authorize the execution and
delivery of this Agreement; and

  

(E)this Agreement is a modification of an existing obligation and is not a
novation.

 

4)PRECONDITIONS. As a precondition to the effectiveness of any of the
modifications, consents, or waivers contained herein, the Borrower agrees to:

 

(A)provide the Agent with this Agreement and the Guarantor’s Ratification
properly executed;

  

(B)pay all legal fees incurred by the Agent in entering into this Agreement to
Wilentz, Goldman & Spitzer via wire transfer; and

  

(C)pay all other fees and costs incurred by the Lenders in entering into this
Agreement.

 



 

 

 

5)MISCELLANEOUS. This Agreement shall be construed in accordance with and
governed by the laws of the State of New York, without reference to that state’s
conflicts of law principles. This Agreement, the Loan Agreement and the Other
Documents constitute the sole agreement of the parties with respect to the
subject matter thereof and supersede all oral negotiations and prior writings
with respect to the subject matter thereof. No amendment of this Agreement, and
no waiver of any one or more of the provisions hereof shall be effective unless
set forth in writing and signed by the parties hereto. The illegality,
unenforceability or inconsistency of any provision of this Agreement shall not
in any way affect or impair the legality, enforceability or consistency of the
remaining provisions of this Agreement, the Loan Agreement or the Other
Documents. This Agreement, the Loan Agreement and the Other Documents are
intended to be consistent. However, in the event of any inconsistencies among
this Agreement, the Loan Agreement and/or any of the Other Documents, the terms
of this Agreement, then the Loan Agreement, shall control. This Agreement may be
executed in any number of counterparts and by the different parties on separate
counterparts. Each such counterpart shall be deemed an original, but all such
counterparts shall together constitute one and the same agreement.

 

6)DEFINITIONS. The terms used herein and not otherwise defined or modified
herein shall have the meanings ascribed to them in the Loan Agreement. The terms
used herein and not otherwise defined or modified herein or defined in the Loan
Agreement shall have the meanings ascribed to them by the Uniform Commercial
Code as enacted in State of New York.

 

 

IN WITNESS WHEREOF, the undersigned have signed and sealed this Agreement the
day and year first above written.

 

 



ATTEST: HUDSON TECHNOLOGIES COMPANY                   /s/ Stephen P. Mandracchia
  By:   /s/ Brian F. Coleman   Name:  STEPHEN P. MANDRACCHIA   Name:  BRIAN F.
COLEMAN   Title:    Secretary   Title:    President             PNC BANK,
NATIONAL ASSOCIATION             Lender and as Agent             By: /s/ Glenn
D. Kreutzer       Name:  GLENN D. KREUTZER       Title:  Vice President  

  

 

 

 